PER CURIAM.
Darryl Green appeals the district court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.2001) complaint and dismissing without prejudice the complaint insofar as if could be construed as having been filed under 28 U.S.C. § 2241 (1994). We have reviewed the record and the district court’s memorandum and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Green v. Conroy, No. CA-02-92-DKC (D.Md. Jan. 17, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in *133the materials before the court and argument would not aid the decisional process.

AFFIRMED.